Citation Nr: 0533568	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-05 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1977 to 
August 1980 and November 1982 to July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision in which the 
Department of Veteran's Affairs (VA) Regional Office (RO) 
which denied service connection for PTSD.  The veteran 
perfected an appeal of the denial of this issue. 

The veteran testified before the undersigned at a Travel 
Board hearing in June 2005.  A copy of the transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

For the reasons detailed below, the Board finds that 
additional development is required in the instant case.

The Board observes that, to date, no attempt has been made to 
verify the veteran's claimed in-service stressors.  
Initially, the Board observes that a review of the veteran's 
DD-214's do not demonstrate that he received any combat 
citations such that his lay statements would constitute 
satisfactory lay evidence of the claimed in- service 
stressors.  See generally Collette v. Brown, 82 F.3d 389, 
392-3 (Fed. Cir. 1996); Russo v. Brown, 9 Vet. App. 46, 50 
(1996); and Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

The veteran's personnel records indicate that he was in the 
Army from August 1977 to August 1980.  During that time the 
veteran served as a combat engineer.  The veteran also served 
with the Navy from November 1982 to July 1984.  In a January 
2001 letter, on a PTSD Questionnaire received at the RO in 
March 2003, and during his June 2005 hearing, the veteran 
consistently reported that his stressor was witnessing the 
assault and murder of a Seaman First Class while he was 
serving on the U.S.S. Saratoga.  He clarified during his 
hearing that the event occurred in January or February 1984.  
The veteran reported that the perpetrator of this crime slept 
in his birthing area and worked in the printing office.  The 
veteran also indicated that there was not a trial for the 
reported incident and the perpetrator was sent to Bethesda 
for an evaluation.  As the veteran has provided a two-month 
time frame for his claimed stressor, remand is required for 
the RO to attempt to verify such.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should attempt to verify 
through official channels, the veteran's 
claimed stressor of witnessing the murder 
of a Seaman First Class aboard the USS 
Saratoga in January or February 1984.  All 
attempts to verify the claimed stressor 
should be recorded in the claims file.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2003).

 
 
 
 

